Case 1:17-cv-01047-ESH Document 68-30 Filed 06/03/19 Page 1 of 8




                       EXHIBIT
                         27
            Case 1:17-cv-01047-ESH Document 68-30 Filed 06/03/19 Page 2 of 8

From!'         Angela Brandt
Sent:          Fri, 14 Oct 2016 13:13:51 -0400 (EDT)
To:            Joe Halderman[jhalderman@projectveritas.com]
Subject:       Fwd: Trump Offices In Battle Grounds


         Forwarded message
From: Aaron Black <AaronBlackgdemocracypartners.com>
Date: Fri, Oct 14, 2016 at 11:38 AM
Subject: Re: Trump Offices In Battle Grounds
To: Angelabrandt94@gmail.corn




List of Counter Trump Dates/Locations Activity




Miami


MIKE PENCE: 10/14/2016, 7:00 PM: Miami-Dade GOP 68th Annual Lincoln Day Dinner. Miami
Airport Doubletree Miami, FL



There will be a protest, as well as inside activity. Prior to the event we will do a stand up presser with
community members and women's groups. Looking for surrogates right now.




Ft. Lauderdale


800 S. Andrews Ave, Suite 204, Ft. Lauderdale, FL 33308



Going to Organize an event. Looking for point person




                                                                                                  PVA00001554
            Case 1:17-cv-01047-ESH Document 68-30 Filed 06/03/19 Page 3 of 8

Tampa




Orlando


Visibility and Press Conference: 10/15/2016 9:30 AM: Lake Eola Park 101 Rosalind Ave, Orlando
Florida 32801



NOW and other local and national groups will do a presser and a mock beauty pageant. Terry
Sanders President of Florida Now will speak. Waiting for commitments from PP, NARAL and Equality
Florida. Any ideas for local electeds are welcome




Jacksonville


1 Sleiman Parkway, Suite 270, Jacksonville, FL 32216



Looking for someone to run point




Tallahassee


420 East Jefferson Street, Tallahassee, FL 32301



Identifying point person




                                                                                         PVA00001555
               Case 1:17-cv-01047-ESH Document 68-30 Filed 06/03/19 Page 4 of 8



Pensacola



MIKE PENCE: 10/14/2016, 3:00 PM: Rally Palafox Wharf Pensacola, FL



Looking for surrogates on the ground.




Pittsburgh




Philadelphia




Scranton




Harrisburg




Erie




Cleveland

Cincinnati




                                                                                  PVA00001556
              Case 1:17-cv-01047-ESH Document 68-30 Filed 06/03/19 Page 5 of 8

Toledo'

Columbus

Youngstown



Charlotte

Raleigh



Denver

Colorado Springs

Pueblo



Las Vegas

Reno



Phoenix

Tucson



Atlanta



Madison

Milwaukee



Detroit

Lansing



DesMoines

Quad Cities




                                                                                 PVA00001557
                 Case 1:17-cv-01047-ESH Document 68-30 Filed 06/03/19 Page 6 of 8

1:iChmo'nd

Norfolk

Alexandria/Arlington



Manchester



Portland

Banger



Omaha



On Fri, Oct 14, 2016 at 10:37 AM, Aaron Black <AaronBlackOzi,democracypartners.com> wrote:


         Forwarded message
From: Aaron Black <AaronBlackgdemocracypartners.com>
Date: Thursday, October 13, 2016
Subject: RE: Trump Offices In Battle Grounds
To: Jenna Price <Pricednc.org>
Cc: Matthew Sarge <SargeM@dnc.org>, Sean Sorbie <SorbieS@dnc.org>


Hey Team,
I didn't get the Florida list attachment, but these are the locations we are looking for Trump offices to do
  bracketing events:



  Florida:

  Miami
  Ft. Lauderdale
  Tampa
  Orlando
  Jacksonville
  Tallahassee



  Pennsylvania:

  Pittsburgh
  Philadelphia
  Scranton
  Harrisburg
  Erie




                                                                                                          PVA00001558
              Case 1:17-cv-01047-ESH Document 68-30 Filed 06/03/19 Page 7 of 8

Ohio,:

Cleveland
Cincinnati
Toledo
Columbus
Youngstown



North Carolina:

Charlotte
Raleigh



Colorado:

Denver
Colorado Springs
Pueblo



Nevada:

Las Vegas
Reno



Arizona:

Phoenix
Tucson



Georgia:

Atlanta



Wisconsin:

Madison
Milwaukee



Michigan:

Detroit
Lansing



Iowa:

DesMoines
Quad Cities



North Carolina:

Richmond
Norfolk
Alexandria/Arlington




                                                                                 PVA00001559
               Case 1:17-cv-01047-ESH Document 68-30 Filed 06/03/19 Page 8 of 8



  New Hampshire:

  Manchester



  Maine:

  Portland
  Banger



  Nebraska:

  Omaha

On Thu, Oct 13, 2016 at 8:14 PM, Jenna Price <PriceJ@dnc.org> wrote:


   Thanks for this adding Aaron to the chain too.



  From: Matthew Sarge
Sent: Thursday, October 13, 2016 6:30 PM
To: Sean Sorbie <SorbieS@dnc.org>
Cc: Jenna Price <PriceJ@dnc.org>
Subject: RE: Trump Offices In Battle Grounds



I don't have anything updated.

Florida is attached, but I don't have anything else comprehensive



From: Sean Sorbie
Sent: Thursday, October 13, 2016 6:20 PM
To: Matthew Sarge <SargeMednc.org>
Cc: Jenna Price <PriceJ@dnc.org>
Subject: Trump Offices In Battle Grounds



You got a list of those, Sarge? It's for Jenna.




                                                                                  PVA00001560
